DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites “compute device” which should read “computing device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite:
Calculating…a first score based on at least one of profile data of a first user account from a plurality of user accounts, or a social connection between the first user account and a second user account from the plurality of user accounts
Calculating…a second score based on a financial behavioral pattern associated with the first user account
Generating…an alert based on the first score and the second score. 
These steps can be performed mentally, by merely looking at the information and assigning a score and alerting someone verbally about the score.  
This judicial exception is not integrated into a practical application because the claims do not recite any use for the alert or score, such as using it to prevent fraud, etc. The claims do not include 
Using a processor/memory/medium (various claims): these are well-known, routine, and conventional in the computing field.
Communicating an alert to a user account (claim 9): it is well-known, routine, and conventional to email a user an alert, for example, when there is information that needs to be disclosed.
Communicating at least one of the first score or the second score to a computing device of an enterprise using an application program interface (claim 11): it is well-known, routine, and conventional to email a user at an enterprise an alert when there is information that needs to be disclosed.
Generating a dashboard to display various information (claims 13, 17, and 21): it was well-known, routine, and conventional to use dashboards to display information in order to allow a user to see the information on a screen.
All other limitations from the dependent claims recite various limitations, such as defining the profile data, calculating additional score, or calculating scores based on additional information.  These all can be performed mentally as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 7, 10, 12, 15, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2, 7, 15, and 19 contain limitations regarding the “profile data” of the independent claims.  However, the “profile data” is part of an “or” statement, and is therefore not required.  Thus, if the other alternative (“social connection”) were selected, the limitation would be irrelevant and would not further limit the claim.  The examiner recommends reciting something such as “wherein the first score is based on the profile data…” at the beginning of each of these claims.  
Claims 10 and 12 contain limitations regarding the “the second user account” of the independent claims.  However, the “the second user account” is part of an “or” statement, and is therefore not required.  Thus, if the other alternative (“profile data”) were selected, the limitation would be irrelevant and would not further limit the claim.  The examiner recommends reciting something such as “wherein the first score is based on the social connection between the first user account and the second user account…” at the beginning of this claim.  
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 13, 17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recite “an alert” and it is unclear if this is the same alert recited in claim 2.  
Claims 13, 17, and 21 recite “a plurality of user accounts” which is already recited in the independent claims.  It is unclear if this is the same plurality of accounts.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 5, 8-12, 14, 15, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rubenstein et al. (US 2014/0196110) in view of Dhillon et al. (US 2013/0227700).
Regarding claims 2, 14, and 18, Rubenstein teaches a method (and corresponding system and medium), comprising:
Calculating, via a processor, a first score based on at least one of: profile data of a first user account from a plurality of user accounts, or a social connection between the first user account and a second user account from the plurality of user accounts (The confidence module computes user confidence score based on user connections associated with the user in the social 
Generating, via the processor, an alert based on the first score  (User is flagged, low confidence score represents estimate of whether the target user is a real public figure and may warrant further investigation, prevents users from luring unsuspecting fans to harmful websites (note that this indicates some type of alert of low confidence score)) – see [0047], [0052], and [0053].
Rubenstein does not teach calculating a second score based on a financial behavioral pattern.
Dhillon teaches calculating a dynamic trust score for evaluating online relationships.  Financial records may be put into an identity database and a trust score is calculated – see abstract, [0020] and [0021].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the teachings of Rubenstein by using financial behavioral patterns to determine a second score, in order to calculate trust/risk more accurately, based upon the beneficial teachings provided by Dhillon.  These modifications would result in a more security.	

Regarding claims 3, 15, and 19, Rubenstein further teaches wherein the profile data comprises at least one of…user contact information (home address, phone number from profile) – see [0030], for example.

Regarding claim 5, Rubinstein teaches checking an identity of one or more user accounts making a post to distinguish between a post by the first user account and a post by at least a second user account connected to the first user (Identities of trusted agents are established to distinguish between real and fake public persona) - see [0029], for example.

Regarding claim 8, Rubinstein teaches calculating the connections score includes processing data associated with connections formed between the first use account and at least one account associated with a friend – see [0005], [0006], and [0031], for example.

Regarding claims 9 and 11, Rubenstein/Dhillon suggest communicating one alert to a user account in association with at least one of the calculated scores and communicating at least one of the first score or the second score to a computing device of an enterprise using an application program interface (Rubenstein teaches that user is flagged, low confidence score represents estimate of whether the target user is a real public figure and may warrant further investigation, prevents users from luring unsuspecting fans to harmful websites (note that this indicates some type of alert of low confidence score – see [0047], [0052], and [0053].  Dhillon further teaches sending a trust score to the online service (i.e., enterprise) when the trust score affects a client of the first user – see figure 3, 330).

Regarding claim 10, Dhillon teaches that calculating the second score includes combining data  associated with at least one transaction involving the first user account or the second user account (Financial records/transaction, and other data such as phone numbers, school registrations, etc. combined into database which is used to generate trust score) - see [0010], [0020], [0021], and [0024].

Regarding claim 12, the combination of Rubenstein and Dhillon teaches generating an alert based on a first score based on a connection or profile data, and a second score based on financial behavior patterns (see above).  Therefore, the skilled artisan would recognize that since profile data, connection data, and financial patterns are analyzed, it would be beneficial to calculate scores for both the financial patterns of the first and second devices (since data relating to both the profile and its connections are looked at).  

Claims 4, 16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rubenstein et al. (US 2014/0196110) in view of Dhillon et al. (US 2013/0227700), and further in view of Raviv (US 2012/0297477).
The teachings of Rubinstein and Dhillon are relied upon for the reasons set forth above.
Regarding claims 4, 16, and 20, Rubinstein teaches that the confidence score can be based on whether a user rarely has his posts liked or commented - see [0044], for example.
In addition, Raviv teaches a method that detects hijacking in a social network, and monitors activity of the user by monitor the frequency of which a user post links to particular types of sites - see [0013], [0059], and [0065].
It would have been obvious at the time the invention was made to modify the teachings of Rubinstein and Dhillon by calculating a score based on frequency of posting, for the purpose if a profile has been hijacked (i.e., is authentic), based on the beneficial teachings provided by Raviv.  This would increase security in social networks.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Rubinstein et al. (US 2014/0196110) in view of Dhillon et al. (US 2013/0227700), and further in view of Fire et al. (US 2014/0150109).
The teachings of Rubinstein and Dhillon are relied upon for the reasons set forth above.
Regarding claim 6, Rubinstein and Dhillon do not teach processing at least one attribute of at least one application installed on at least the first user account.
Fire teaches a method of protecting user privacy in social networks wherein persons are notified of applications installed on a personal network profile that may impose a threat to his privacy (i.e., spam) which may indicate a fake profile – see [0039], for example
It would have been obvious at the time the invention was made to modify the teachings of Rubinstein and Dhillon by processing attributes of applications installed on the user account, for the 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Rubinstein et al. (US 2014/0196110) in view of Dhillon et al. (US 2013/0227700), and further in view of De et al. (US 8,225,413)
The teachings of Rubinstein and Dhillon are relied upon for the reasons set forth above.
Regarding claim 7, Rubinstein and Dhillon do not teach calculating the user score comprises comparing at least a portion of the profile data of the first user account of the first user account to multiple reference profile models associated with multiple networks.
De teaches a method where a user’s profile is compared to another profile in order to detect an impersonator on a social network - see abstract, for example.  Please note that using multiple models would be obvious for the purpose of increasing security by having more data to compare.
It would have been obvious at the time the invention was made to modify the teachings of Rubinstein and Dhillon by comparing profile with fake profiles, for the purpose of protecting privacy and identifying fake profiles, based on the beneficial teachings provided by De.

Claims 13, 17, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Rubinstein et al. (US 2014/0196110 in view of Dhillon et al. (US 2013/0227700), and further in view of Kremen et al. (US 2013/0013489).
The teachings of Rubinstein and Dhillon are relied upon for the reasons set forth above.
Regarding claims 13, 17, and 21, Rubenstein and Dhillon do not teach generating a dashboard that is configured to display one of: a graphical representation associated with one of…the first score, the second score, or a combination thereof.
Kremen teaches that a verification score can be returned in a web-based dashboard type graphical user interface which allows the reviewer to review areas which helped increase or decrease the 
It would have been obvious at the time the invention was made to modify the teachings of Rubinstein and Dhillon by using a dashboard graphical display to display the scoring information, for the purpose of allowing the reviewer to review areas which increased or decreased the score, based on the beneficial teachings provided by Kremen. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724.  The examiner can normally be reached on Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA C LEWIS/Primary Examiner, Art Unit 2495